212 F.2d 896
HUGHEYv.UNITED STATES.
No. 14977.
United States Court of Appeals, Eighth Circuit.
June 4, 1954.

George F. Edwardes, Texarkana, Ark., for appellant.
Chas. W. Atkinson, U. S. Atty., David R. Boatright, Henry M. Britt, Asst. U. S. Attys., Fort Smith, Ark., filed brief for appellee.
Before SANBORN, JOHNSEN and COLLET, Circuit Judges.
PER CURIAM.


1
The record on appeal shows that the defendant (appellant) was charged, by indictment based on 26 U.S.C.A. § 3253, with having carried on the business of a retail liquor dealer and having willfully failed to pay the special occupational tax imposed by law on retail liquor dealers; that she entered a plea of not guilty to the indictment; that the issue of her guilt or innocence was tried to a jury; that she produced no evidence; that she challenged the sufficiency of the Government's evidence by a motion for a directed verdict of acquittal; that the case was submitted to the jury; that the jury returned a verdict of guilty; that thereafter she renewed her motion for a judgment of acquittal, and also moved, in the alternative, for a new trial; that her motions were overruled; and that she has appealed from the final judgment imposed upon her.


2
We have read the evidence and the instructions of the court and have considered the contentions of the defendant. Every question which she presents for review that has any color of merit was answered by Judge Lemley fully and accurately in United States v. Hughey, D.C., 116 F.Supp. 649. He has stated the facts with precision and in detail and has cited an abundance of authority to sustain the Government's contention that the evidence was sufficient to make the issue of the guilt or innocence of the defendant one of fact for the jury and that the judgment entered upon the jury's verdict is unassailable. Merely to repeat or paraphrase what Judge Lemley has written in denying the defendant's motion for a judgment of acquittal or a new trial would be unjustified.


3
The judgment appealed from is affirmed.